Citation Nr: 1648088	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  08-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for allergic conjunctivitis.

3.  Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to November 1970. 

This appeal came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In April 2012, the Board issued a decision denying the claim for service connection for peripheral neuropathy of the upper extremities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued a Memorandum Decision vacating the Board's April 2012 decision and remanding the matter to the Board for additional development.  In April 2015, the Board remanded the issue of entitlement to service connection for peripheral neuropathy of the upper extremities for development consistent with the Memorandum Decision.  The Board also remanded the issues of entitlement to service connection for allergic conjunctivitis and allergic rhinitis for additional development.  

Subsequently in April 2015, the Veteran submitted a valid VA form 21-22, indicating that The American Legion was his representative.  After review of the record, including a May 2016 statement from The American Legion, the Board finds that The American Legion is the Veteran's current representative.  The Board notes that the record does not include an informal hearing presentation from The American Legion.  The Board finds no prejudice results, however, because the matter is being remanded for additional development.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

In April 2015, the Board remanded the case to afford the Veteran examinations to determine the nature and etiology of any upper extremity peripheral neuropathy, allergic conjunctivitis, and allergic rhinitis.  The Veteran subsequently filed a motion for reconsideration of the remand to the Board.  The Board denied the motion in June 2015.  In December 2015, the Veteran appealed the June 2015 remand to the Court.  In September 2016, the Court dismissed the Veteran's appeal for lack of jurisdiction.  In December 2016, the Board denied the Veteran's January 2016 motion for reconsideration of the April 2015 remand.  

The record indicates that the examinations ordered by the Board in the April 2015 remand were scheduled and that the Veteran cancelled the appointments in January 2016.  The record, notably a January 2016 statement from the Veteran, indicates that the Veteran cancelled the examinations due to jurisdictional confusion.  Specifically, it appears the Veteran believed that he could not undergo the examinations because the matter was before the Court and that he would have to reschedule once the Court issued a decision.  Due to the Veteran's confusion, the Board finds the examinations should be rescheduled.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all ongoing VA or private records pertaining to the Veteran's treatment for peripheral neuropathy of the upper extremities, allergic conjunctivitis, and allergic rhinitis.

2.  Once the development of the record is complete to the extent possible, the RO or the AMC should afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of any upper extremity peripheral neuropathy present during the period of this claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Once the nature of the current disability is determined, and based on the review of the Veteran's history and the examination of the Veteran, the examiner should state a medical opinion with respect to any upper extremity peripheral neuropathy present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability was caused or permanently worsened by his service-connected diabetes mellitus.  Should the examiner determine there to be any causal relationship between the upper extremity peripheral neuropathy and the Veteran's carpal tunnel syndrome and/or herpetic neuritis, the examiner must discuss the cause of the carpal tunnel syndrome and herpetic neuritis.  Should these disorders be deemed to have caused the Veteran's upper extremity peripheral neuropathy, the examiner must explain why it is more likely that they, rather than diabetes mellitus, caused the upper extremity peripheral neuropathy. 

For purposes of the opinions, the examiner should assume that the Veteran is credible.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3. Once the development of the record is complete to the extent possible, the RO or the AMC should afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of any allergic conjunctivitis and allergic rhinitis present during the period of the claims.  All pertinent evidence of record must be made available to the examiner, and any indicated studies should be performed. 

The examiner should review the entire record, including the pre-service treatment records, service treatment records, and post-service treatment reports. 

Based upon a complete review of the record and the examination results, the examiner should state whether there is a 50 percent or better probability that the Veteran's preexisting allergic conjunctivitis permanently increased in severity during service and if so whether the in-service increase was clearly and unmistakably due to natural progression.  The examiner must consider the many indications of treatment during service, to include the period of subcutaneous injections, as well as the later manifestation of allergic rhinitis. 

With respect to any allergic rhinitis present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that it is related to the allergic rhinitis present in service and if so whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty and clearly and unmistakably underwent no permanent increase in severity as a result of service. 

If the examiner is of the opinion that the current allergic rhinitis originated after the Veteran's discharge from service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's allergic conjunctivitis.

For purposes of the opinions, the examiner should assume that the Veteran is credible.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims for service connection for bilateral upper extremity peripheral neuropathy, allergic conjunctivitis, and allergic rhinitis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and any representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




